The appellant, John Johnson, was indicted and tried for the murder of Archie F. Clark, was convicted of murder in the first degree, and sentenced to be hanged.
•Upon the trial of the cause there was an exception reserved to the court’s overruling the defendant’s motion to quash the venire, upon the grounds that one of the persons who were drawn to serve on the special venire for the trial of the case was a non-resident of the county, and another was a non-resident of the State. It is held that these facts constitute no grounds for quashing the venire, and that the motion, therefore, was properly overruled.—Gibson v. State, 89 Ala. 121. The judgment is affirmed.
Opinion by
McClellan, J.